     Case 8:19-cv-00423-WFJ-SPF Document 83 Filed 12/20/19 Page 1 of 3 PageID 982


                      UNITED STATES DISTRICT COURT
 ,    X            FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION



CHRISTOPHER MARK PARIS, and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL,LLC

Plaintiffs,                                          Case No. 8:19-cv-00423

vs.



WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM,PC, a Pennsylvania
Corporation, and Daiyl Guberman,
an Individual


Defendants
                                                                         J

         DEFENDANT DARYL GUBERMAN'S MOTION TO DISMISS
      FOR LACK OF SUBJECT MATTER AND PERSONAL JURISDICTION
        AND PLAINTIFF'S FALSE AND MISLEADING ALLEGATIONS

I, Daryl Guberman, pro se defendant hereby challenges personal and subject matter
jurisdiction. The plaintiffs complaint consisted of false and misleading allegations
directed toward my persons, particularly a bogus claim of defendants(Guberman and
LaBelle) posting alleged defamatory articles on the website Ripofffeport.com.
Defendant(William Levinson) has agreed to taking the responsibility of
removing/deleting Ripoffreport.com articles as per terms of a settlement agreement
between the plaintiff and defendant Levinson. The articles were initially alleged under
certainty by the Plaintiff to have been posted by defendants "Guberman and LaBelle"
(See Page 44 of Claim #192). By wrongly accusing defendants Guberman and LaBelle,
it clearly demonstrates the plaintiffs lack of truth and personal knowledge in his claim.
The complaint itself is a "shotgun approach" by the plaintiff to "see what sticks" and
consists of multiple statements that are misleading, confusing and contradicting. Further,
the allegations are primarily directed toward groups (multiple defendants)rather than
persons (individuals) which denies defendants due process. The Court itself indicated
   Case 8:19-cv-00423-WFJ-SPF Document 83 Filed 12/20/19 Page 2 of 3 PageID 983


the claim to contain "many confusing citations and allegations."
                       STATEMENT OF FACTS REGARDING
                         THE PLAINTIFF'S ACTIVITIES

I have reason to believe the claim is in retaliation of my outspoken criticism toward
organizations in which the plaintiff has direct ties, particularly the ANSI-ANAB
National Accreditation Board(ANAB)and the International Accreditation Forum (lAF).
The plaintiff has long been a "mouth piece" and propagandist for both organizations,
and a self-proclaimed "over-seer" in the ISO certification marketplace. Both
organizations(ANAB and lAF)have been widely promoted/covered on the plaintiffs
website Oxebridge.com. As a critic of both ANAB and lAF, which is under the
leadership of Communist Xiao Jianhua in China, the plaintiff has been attempting to
silence my views and efforts for calling out Anti-Democratic organizations and for
supporting President Trump's'America First" movement.

                      PLAINTIFF'S CLAIM LACKS FACTUAL
                              AND LEGAL SUFFICIENCY

The plaintiffs claim fails to demonstrate personal jurisdiction, and lacks factual and
legal sufficiency based on primarily statements of opinions, without foundation, and
does not demonstrate personal knowledge or show competency, and presents
"alternative facts" to confuse, burden, and mislead defendants, and the court. Therefore,
any attempts by the plaintiff to pursue or seek litigation against my own will while
subjecting me to unnecessary burden and legal expenses will be considered an act of
''^coercing me and/or other remaining defendant(s) into settling a merit-less claim.''''

WHEREOF,I, defendant Daryl Guberman moves to dismiss Plaintiffs Complaint with
prejudice under Federal Rule of Civil Procedure 12(b)(2) for lack of personal
jurisdiction and for containing factual and legal insufficiencies. Jurisdiction must be
proven before I can proceed.

                                  Respectfully submitted

Dated at Stratford, Connecticut this 16"^ day of December 2019.


Daryl Guberman


Signatum;''^^^^
   Case 8:19-cv-00423-WFJ-SPF Document 83 Filed 12/20/19 Page 3 of 3 PageID 984




Notary:


Name:        {)V>yi/1y^yv5 i

Signature:


Date: December 16, 2019


Notary seal

             DHRUVANGlNPARtKH
                notary pubuc
             My Comm.Exp. JuW 3^ > ^32



     1
                j




%:fr         - >.c>
